Citation Nr: 1520083	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-27 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from March 1966 to March 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran filed a timely October 2014 VA Form 9 for the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  As this issue has not yet been certified to the Board, it is not before the Board at this time.  

After the October 2014 supplemental statement of the case (SSOC), additional evidence was associated with the record.  The Veteran subsequently waived initial RO consideration of this evidence in an April 2015 Appellant's Brief.

The issue of entitlement to service connection for pulmonary fibrosis has been raised by the record in a July 2014 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicides agents during his military service.

2.  There is no current diagnosis of diabetes mellitus.

CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, may not be presumed to have been incurred therein, and is not due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a March 2011 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in May 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records (STRs), and all relevant, identified, and available post-service treatment records.

The Veteran has not been afforded a VA examination with respect to this claim.  However, the Board finds that a VA examination is unnecessary in order to decide this claim.  VA provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, however, although the Veteran has identified some symptoms or treatment suggesting he has diabetes mellitus, these statements are refuted by medical records that have consistently stated or indicated that he does not currently have diabetes mellitus.  Accordingly, a VA examination is not warranted.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(d)(6)(iii).  

Several diseases, including type II diabetes, are presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran has contended that he has diabetes mellitus that is related to his herbicide exposure during active service.  See January 2011 Claim.

The Board must first determine whether the evidence demonstrates the existence of a present disability.  As noted above, the Veteran's STRs do not show that diabetes mellitus manifested during service.  The record does not reflect that the Veteran reported or received treatment for diabetes mellitus during service.  In addition, no diabetes mellitus was noted on the March 1968 separation examination and a STR from this month stated that the Veteran's urinalysis test was negative.

In January 2011, the Veteran contended that he had diabetes that he controlled with a diet.  The Veteran claimed in his November 2011 notice of disagreement that his physician had placed him on a restricted diet as a result of his borderline blood sugar.  The Board notes that a subsequent April 2012 VA treatment record clearly documented that the Veteran did not have diabetes mellitus.  Later in October 2012, the Veteran stated that the purpose of his restricted diet was to control his glucose/diabetes.  The Veteran's report of having well-controlled diabetes was also noted in a July 2013 VA treatment record.  However, a concurrent active problem list does not reflect any diagnosis for diabetes mellitus.  Moreover, all of the available problem lists created after this record likewise do not include a diabetes mellitus diagnosis, though they list many other diagnoses for which the record shows that the Veteran received treatment.  

Though VA treatment records document that the Veteran received nutritional information at different points, such as July 2003 instructions for a diet that was low in sugar, fat, and cholesterol, they do not state that this counseling was to treat or manage his diagnosed diabetes mellitus.  A March 2014 VA treatment record noting that the Veteran was given information about VA's weight management program also stated that the Veteran was counseled that one of the health risks of obesity was diabetes.  This record indicates that the Veteran was still in a position to take preventative measures against diabetes more than a year after he asserted that he was on a diet to treat the disorder.  A May 2014 nursing note indicated there was no diabetes.  

In addition to the record noted above, other VA treatment records in April and September 2007 specifically documented that diabetes mellitus was not present.  Though some of the VA treatment records noted that the Veteran had elevated glucose, such as a value of 126 mg/dL in May 2010, they did not also state that the Veteran had diabetes mellitus.  The Board notes that private treatment records show that the Veteran received a series of blood tests in December 2014 that initially recorded his glucose as 217 mg/dL before finally noting 12 days later that it was 123 mg/dL.  This final value was 3 mg/dL below the glucose level measured by VA in May 2010, at which time the Veteran did not receive a diagnosis for diabetes. 

The Veteran's personnel records show that he served in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides during his military service.  Although diabetes mellitus type II is presumptively related to herbicide exposure, such disorder has not been shown at any time since the claim for service connection.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).  Moreover, the existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.2d 1328, 1332 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection on any basis is not warranted.

The Board has considered the Veteran's assertions that he has diabetes mellitus.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, as well as relaying what a physician has told him.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, notwithstanding the Veteran's contentions, the evidence of record does not show a diagnosis of diabetes mellitus at any time during the appeal period.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the diagnosis of diabetes mellitus, falls outside the realm of common knowledge of a lay person.

Based on the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds that service connection is not warranted.



ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


